DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. [US10162494], hereinafter Kang.
Regarding to claim 1, Kang discloses a controller system (Fig. 11) comprising: one or more processors; and a controller comprising a display, the display being touch sensitive; non-transitory computer readable media storing instructions, that when executed by the one or more processors, cause the one or more processors to perform acts comprising: 
causing presentation of game content within a game content window on the display, the game content associated with a video game (Fig. 11 and col. 9, lines 29-32, “For example, the app 151 may include various apps, such as a music play function supporting app, a moving-picture play function supporting app, a file edit function app, a camera function app, a chatting function app, a game function app”); 
receiving an indication that touch input was provided on the display during the presentation of the game content within the game content window; and in response to the receiving of the indication (col. 25, lines 60-65, “The control module 160 may receive an event for adjusting the display format of the window 1120. For example, a user may create a drag event by using an electronic pen or his/her fingers to adjust the display form of the window 1120. The control module 160 may adjust the display form of the window 1120 in response to the event”): 
causing the game content window to shift upwards from a current position on the display to a new position on the display as a repositioned game content window (col. 25, line 65 – col. 26, line 1, “For example, the control module 160 may adjust the size of the window 1120 in response to a drag event, and display a size adjusting window 1121 as shown on a screen 1103”); and 
causing presentation of one or more selectable elements below the repositioned game content window on the display, wherein the one or more selectable elements are selectable to cause performance of one or more corresponding actions that relate to the video game (col. 26, lines 1-4, “Here, the control module 160 may display a new function related window 1130 on empty areas generated due to the display of the size adjusting window 1121” and claim 1, “a user interface of the second application is modified to include display of additional icons selectable to execute respective functions, the additional selectable icons including the second visual element”).
Regarding to claim 2, Kang discloses the controller system of claim 1, wherein the receiving of the indication comprises receiving an indication that a swipe gesture was provided on the display and that the swipe gesture was provided in an upward direction at a bottom edge of the display (Fig. 11, screen <1101>, window 1120).
Regarding to claim 3, Kang discloses the controller system of claim 1, wherein the causing the presentation of the one or more selectable elements comprises causing presentation of a menu of multiple selectable elements along a bottom edge of the display (Fig. 11, screen <1103>, window 1130, and claim 1, “a user interface of the second application is modified to include display of additional icons selectable to execute respective functions”).
Regarding to claim 4, Kang discloses the controller system of claim 1, wherein the one or more selectable elements are associated with at least one of: adjusting a setting of the controller; capturing a still image of the game content presented within the repositioned game content window on the display; or starting a chat session with a player who is playing the video game using a different controller (col. 7, lines 5-7, “The display module 140 may display at least one widget window according to an execution setup or the input event”, col. 9, lines 40-43, “For example, the widget 153 may include various widgets, such as a weather widget, an alarm widget, a chatting widget, a message widget, a memo widget, a music play widget, etc” and col. 22, lines 40-42, “The control module 160 may change the window 820 to a widget window 821, as shown on a screen 803, if the preset event occurs”).
Regarding to claim 5, Kang discloses the controller system of claim 1, wherein: the acts further comprise, in response to the receiving of the indication, causing the game content window to scale to a smaller size game content window; and the one or more selectable elements are presented below the repositioned game content window that is scaled to the smaller size game content window (col. 25, line 65 – col. 26, line 1, “For example, the control module 160 may adjust the size of the window 1120 in response to a drag event, and display a size adjusting window 1121 as shown on a screen 1103”).
Regarding to claim 6, Kang discloses the controller system of claim 1, wherein a first aspect ratio of the game content is smaller than a second aspect ratio of the display (col. 22, lines 28-32, “The control module 160 configures the window 810 and the window 820 at a certain ratio, for example, at a ratio of 1 to 1, according to specified information. Such a ratio may vary as the specified information changes”).
Regarding to claims 8-13, please refer to the claim rejections of claims 1-6 (downwards, Fig. 6).
Regarding to claims 14-19, please refer to the claim rejections of claims 1-6 (downwards, Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of BELLINGHAUSEN et al. [US20150105152], hereinafter BELLINGHAUSEN.
Regarding to claim 7, Kang discloses the controller system of claim 1. However, Kang does not explicitly disclose wherein: the display is positioned on a front surface of a controller body of the controller at a center of the front surface; and the controller further comprises controls disposed on the front surface of the controller body outside of the display, the controls comprising at least one of a joystick or a directional pad (D-pad).
Nevertheless, Kang indicated that the device of claim 1 may include devices of various forms including portable game consoles (col. 3, lines 17-29, “In the following descriptions, an electronic device may include devices using an application processor (AP), a graphic processing unit (GPU), and a central processing unit (CPU), such as all information and communication devices, multimedia devices and related application devices that support functions described in various embodiments. For example, the electronic device may include mobile communication terminals operating based on communication protocols corresponding to various communication systems, as well as devices such as tablet personal computers (tablet PCs), smart phones, digital cameras, portable multimedia players (PMPs), media players, portable game consoles, and personal digital assistants (PDAs)”) and BELLINGHAUSEN teaches a game controller wherein: the display is positioned on a front surface of a controller body of the controller at a center of the front surface; and the controller further comprises controls disposed on the front surface of the controller body outside of the display, the controls comprising at least one of a joystick or a directional pad (D-pad) ([0051], “In the center of the controller according to certain embodiments is another touch-enabled surface (e.g., item 50 as shown in FIG. 1 and other figures), this one backed by a high-resolution screen”, [0045], “The device may be configured through software such that the various inputs (i.e., buttons, joysticks) on the physical controller may be mapped to each of these HID devices simultaneously” and [0060], “while at the same time the left trackpad may be configured as a "D pad," which is divided up into pie-shaped segments, where up-and-down correspond to traditionally used "W" and "S" keys, and left-and-right correspond to the "A" and "D" keys”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller system disclosed by Kang, to have applied the display technique to the controller with a center touch display and at least one of a joystick or a directional pad, as taught by BELLINGHAUSEN, in order to increase more flexibility in displaying the game content while providing some temporary controls according the game content. 
Regarding to claim 20, please refer to the claim rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715